Citation Nr: 0802505	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-22 289	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
February 28, 2005, Board decision that denied entitlement to 
vocational rehabilitation and training under Chapter 31, 
Title 38 United States Code.  


APPEARANCE AT ORAL ARGUMENT

Appellant

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The moving party had active military service from February 
1973 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on the motion of the moving party alleging clear and 
unmistakable error (CUE) by the Board in a February 28, 2005 
decision with respect to the denial of his claim for 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38 United States Code.  

In December 2006 the moving party testified at a 
videoconference Board hearing.  


FINDINGS OF FACT

1.  In a February 28, 2005, decision, the Board denied 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38 United States Code.

2.  In deciding the moving party's claim on February 28, 
2005, the Board did not commit an error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.




CONCLUSION OF LAW

Clear and unmistakable error is not shown in the February 28, 
2005, Board decision denying vocational rehabilitation and 
training under Chapter 31, Title 38 United States Code.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2007);
38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that CUE exists in a February 28, 
2005, Board decision which denied entitlement to vocational 
rehabilitation and training under Chapter 31.  He argues that 
the Board's decision of February 28, 2005 did not comply with 
pertinent regulations, specifically 38 C.F.R. § 21.57, and/or 
with the Board's December 2003 Remand instructions.  During 
his hearing, held in December 2006, he further argued that 
there were irregularities in the supplemental statement of 
the case, that an initial evaluation was never done under 38 
C.F.R. § 21.50, and that he met the three basic criteria for 
benefits.  

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the moving party's Motion 
in this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of clear and unmistakable error in a previous 
decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  The Court held that an attempt to obtain benefits 
based on an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Id. at 178.  An allegation of CUE 
does not represent a "claim," but rather is a collateral 
attack on a final decision.  It involves a legal challenge to 
a prior Board decision and does not involve acquiring or 
submitting any additional evidence.  Therefore, the 
provisions of the VCAA are not for application in the 
adjudication of the issue of CUE in a prior final decision.

The Board further notes that in DAV v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), the U.S. Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 20.1404(b) to the extent that 
the referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error. VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refilling.  See 66 Fed. Reg. 
35,902-35,903 (2001).  In the instant case, the moving party 
has set forth the alleged clear and unmistakable errors, the 
legal and factual basis for the allegations, and why he 
believes the result would have been manifestly different but 
for the alleged error.  Consequently, the moving party has at 
least met the pleading requirements of the revised 38 C.F.R. 
§ 20.1404(b), and denial of his motion on the merits, rather 
than dismissal without prejudice, is appropriate.  

The relevant evidence of record at the time of the Board's 
February 28, 2005 decision is summarized as follows:  

A decision of the Social Security Administration (SSA), dated 
in January 1998, showed that in July 1985, the SSA had 
determined that the moving party was disabled as of October 
1982.  His psychiatric impairments were listed as 
intermittent major depression/dysthymic disorder, mixed 
personality disorder with borderline features, bipolar 
affective disorder, and episodic alcohol abuse.  

In a May 1998 rating decision, the RO granted service 
connection for bipolar disorder, with an evaluation of 70 
percent.  That same month the moving party applied for 
vocational rehabilitation services.  

VA records showed that the moving party's vocational 
rehabilitation case was placed in closed status in April 
1996, after his psychologist reported that he was not 
following treatment recommendations, and that he was not 
feasible for entry into even an initial work evaluation 
program.  

A June 1998 VA case note indicated that the moving party had 
previously been enrolled in a Chapter 15 program, and that 
his case had been placed in closed status after he refused to 
comply with a request from a counseling psychologist to get 
an evaluation of his anger control problems, and alcohol 
problems.  

In June 1998, the moving party indicated that he would be 
moving to Idaho and requested that his case be placed in 
discontinued status.  A few days later the moving party 
requested an evaluation, and was told that an evaluation 
would be needed of his bipolar disorder, history of 
alcoholism and anger control problems.  The moving party's 
psychologist was contacted, however the moving party felt he 
was treated unfairly, and he terminated his therapy.  His 
case was again placed in discontinued status.  

In a letter, dated July 13, 1998, a VA counseling 
psychologist attempted to keep the moving party advised of 
his status, and informed the moving party that an evaluation 
was needed to determine whether his bipolar disorder was 
stable, whether he was following treatment recommendations, 
and whether he was ready for an initial work evaluation 
program to make a final determination of his readiness for 
work or further training.  

A Report of Contact (VA Form 119), dated July 15, 1998, 
showed that the moving party stated that he did not want to 
be contacted by the Vocational Rehabilitation Services office 
in Wyoming, that he was going to file for a 100 percent 
disability rating, and that he did not want to work with the 
counseling psychologist who had written the July 1998 letter 
to him.  

In a letter, dated in October 1998, the RO informed the 
moving party that a vocational evaluation would have to be 
completed.  In a letter dated later that same month, the 
moving party was informed that his case has been placed in 
discontinued status due to a change in address.  

A note created by RO personnel, dated in November 1998, 
indicated that the moving party had phoned the RO and put his 
case in discontinued status after a job services counselor 
determined that he was an extremely poor candidate for 
employment.  

A June 1999 rating decision granted the moving party a 100 
percent rating for his bipolar disorder.  

A November 1999 "report of contact" showed that the moving 
party stated that he wanted to reapply for vocational 
rehabilitation training and that he was advised that an 
evaluation was needed because the issue of medical 
feasibility had to be addressed.  The moving party then 
stated that he desired to withdraw his application for 
Chapter 31 benefits, and he indicated that he would take 
course work on his own.  

A letter of December 1998 from a clinical social worker noted 
the moving party was in remission for substance abuse.   

A VA examination report, dated in March 1999, showed that the 
examiner stated that the moving party was completely unable 
to work in any capacity.  

In a letter, dated in March 1999, the moving party stated 
that he doubted whether he could succeed in a three-month 
long evaluation program.  

In a November 1999 "report of contact," the moving party 
stated he withdrew his claim for Chapter 31 benefits.  

A counseling record of November 1999 noted that all 
indications from the moving party's service-connected ratings 
and determination by the Social Security Administration 
showed that he was not feasible to be further trained for 
gainful employment.  The record noted that the moving party's 
case had been placed in interrupted status, and that the 
moving party had stated that he wished to decline any further 
Chapter 31 consideration.  

In January 2000, a letter was sent to the moving party 
notifying him that in order to determine if training would 
lead to competitive employment, VA would seek input from his 
medical providers, an extended work evaluation would then be 
conducted, and a current consult regarding alcohol use would 
be conducted.  

A January 2000 "report of contact" (VA Form 119), notes 
that the moving party stated that he wanted to engage in the 
vocational rehabilitation process and planning process, and 
that it was understood that he would first have to 
demonstrate that he was capable of engaging in competitive 
employment before services were provided.  

In a letter, dated in February 2000, the moving party 
withdrew his claim for vocational rehabilitation benefits.  

A December 2000 RO letter noted that the moving party had 
requested a statement denying his claim for Chapter 31 
benefits so that he could appeal such a decision.  The letter 
advised the moving party that his claim was in discontinued 
status for failure to cooperate.  

A VA note from a nurse practitioner of January 2001 indicated 
that if the moving party was trained in a field that he had 
less stress and contact with people "he may be able to work 
in the future."    

In January 2001 the moving party met with a Vocational 
Rehabilitation specialist and a Rehabilitation Plan was made.  
The Program Plan was an Individualized Extended Evaluation 
Plan (IEEP).  The program goal was to determine feasibility 
for gainful employment.  The criteria were that the moving 
party would continue sobriety, counseling, and medications, 
and that he would comply with all required aspects of the 
volunteer position.  The Evaluation Schedule was for a three-
month period.  

In a letter, dated in May 2001, the moving party notified the 
VA that he experienced a manic episode and stated that he was 
unable to complete the last two weeks of his extended work 
evaluation.  He complained that his knee pain prevented him 
from performing his duties, that he had not been provided 
with a feasibility evaluation as required by law, and that he 
needed to be placed in a proper work environment.  

A counseling record, dated later in May 2001, showed that the 
moving party told a counselor that the counselor's employment 
was in jeopardy if the moving party did not immediately enter 
into a higher education rehabilitation program.  The moving 
party refused to provide a copy of his most recent work 
evaluation.  

In a May 2001 letter to the moving party from the counseling 
psychologist, the moving party was notified that he had 
refused to provide requested information, that he had refused 
to meet with the counseling psychologist, that he had made 
disruptive calls to the RO staff, that a meeting would be 
scheduled for June 2001, and that security personnel would be 
present due to his threatening behavior.  

In a May 2001 letter, the moving party stated that he did not 
want to be contacted by Vocational Rehabilitation Services.  

A June 2001 "report of contact," noted that the moving 
party had indicated that he did not want vocational 
rehabilitation training, that he had failed to follow through 
with an extension of his evaluation at a different work site, 
and that the evidence did not indicate that vocational 
rehabilitation was feasible.  

A June 2001 "report of contact" showed that the moving 
party had contacted the Vocational Rehabilitation Service, 
that he had threatened to have the counselor fired, and that 
he had used abusive and profane language.    

A VA examination report, dated in August 2001, noted that the 
moving party had a history of obsessive and compulsive 
behavior, but that he had not required hospitalization since 
1995.  The Global Assessment of Functioning (GAF) score was 
35.  The examiner stated that the moving party was completely 
unable to work or go to college in the usual setting.  

A December 2001 VA counseling record stated that the issue 
was feasibility for training.  The record noted the 
following: the moving party had agreed to a three-month work 
evaluation, at a work site of his choice and with the hours 
of his choosing.  After 60 days requested to change work 
sites because of his nonservice-connected knee disability.  
He chose a different work site, and indicated that he would 
work 20 hours per week.  After 12 days, he complained that he 
was unable to continue.  The moving party informed Vocational 
Rehabilitation Services that his service-connected bipolar 
disorder had flared and he could not successfully complete 
the evaluation.  It was noted that the moving party's case 
had been reviewed by every counselor with the Boise 
Vocational Rehabilitation Services Division, and that it was 
determined that the moving party was not feasible for 
training or employment.  

In a December 2001 letter, the moving party was notified that 
VA's Vocational Rehabilitation Services had determined that, 
based on the moving party's disabilities, vocational 
rehabilitation training must be denied.  It was stated that 
it was not reasonably feasible for the moving party to 
benefit from vocational rehabilitation at this time.  

The moving party appealed this decision, and in December 
2003, the Board remanded this case for further development.  
In addition to obtaining pertinent medical records and 
employment information, the Board requested a psychiatric 
examination to assess the moving party's industrial 
capability.  

In the paragraph following the instructions for a psychiatric 
examination and opinion, the Board stated:

After completing any additional 
development deemed necessary, the claim 
should be referred to a vocational 
rehabilitation and counseling 
psychologist for a determination 
regarding whether the moving party has an 
employment handicap or a serious 
employment handicap.  If it is determined 
that an interview with the moving party 
is warranted, such an interview should be 
scheduled.  The moving party's claims 
folder and vocational rehabilitation file 
should be made available to the 
psychologist for review in conjunction 
with the determination.

In compliance with the Board's Remand instructions, the 
moving party was afforded a VA examination.  The report from 
that examination, dated in April 2004, showed that the 
examiner noted that the moving party had not been able to 
work since 1992.  The GAF score was 45 "based on serious 
impairment in social and occupational functioning."  The 
examiner stated that the moving party had obvious handicaps 
from his illness, but that he also had good intellectual 
capabilities and a strong desire to become a productive 
individual and achieve full-time work.  The examiner stated 
that it would seem reasonable, from a psychiatric standpoint, 
that the moving party be allowed to pursue vocational 
rehabilitation training with the goal of the moving party 
eventually returning to gainful employment.  The examiner 
stated that an evaluation by a vocational rehabilitation 
specialist would be necessary to determine what particular 
training or job possibilities might fit the moving party's 
particular handicaps as well as his interests and abilities.  

In letters dated in April 2004, and September 2004, the 
moving party's VA psychiatrist supported his desire to enter 
vocational rehabilitation training.  

In a June 2004 communication, the moving party's counselor 
indicated that the moving party was willing to participate in 
a 90-day work evaluation to offer insight into his 
feasibility for full time employment, and that the moving 
party would be available for participation in August 2004.  

In a June 2004 letter, the moving party stated that he had 
"no reservations about doing any type of extended work 
evaluation," but that he wanted a "official decree" 
showing that he had been granted Chapter 31 benefits.  That 
same month, he was advised that no such document could be 
provided because his case was in Remand status.  

In a July 2004 letter, the moving party stated that an 
extended work evaluation was not needed, and that the Board 
Remand did not order him to undertake such an evaluation.  He 
demanded that his claim be granted.  

In letters, dated in July and August of 2004, the moving 
party sent extensive correspondence to VA complaining that he 
was dissatisfied with VA's Vocational Rehabilitation 
Services, and that the Board Remand of December 2003 did not 
require him to undergo a second work evaluation.    

In September 2004, a supplemental statement of the case was 
issued on the determination of feasibility for employment.  
The moving party's claim was denied based on his lack of 
cooperation, as evidenced by his refusal to participate in 
the work evaluation.  Citing 38 C.F.R. § 21.364.  

In a decision, dated in February 2005, the Board denied the 
claim.  The Board stated that the moving party had a serious 
employment handicap, as he was assigned a 100 percent rating 
for a psychiatric disability.  The Board noted that VA must 
offer an initial evaluation under 38 C.F.R. § 21.50, however 
where such a determination cannot be made on the basis of 
information developed during the initial evaluation, an 
extended work evaluation is required under 38 C.F.R. § 21.57.  
The Board found that at the time of the evaluation and 
planning status, feasibility was still in question due to the 
moving party's bipolar disorder, and determined the moving 
party's case had properly been assigned to an extended 
evaluation status and a 90-day Individualized Extended 
Evaluation Plan.  The Board noted that the moving party had 
been deemed not to be feasible because he was unable to 
complete the three-month extended work evaluation due to a 
manic episode, and that he had not completed the last two 
weeks of the evaluation.  It was noted that although the 
moving party had previously been allowed to choose his work 
site, and his hours, that he still could not complete his 
extended work evaluation.  The Board recognized that recent 
VA medical evidence showed that the moving party was 
compliant with medication and that he appeared to be able to 
participate in vocational rehabilitation training.  However, 
the Board stated that this was in contrast to prior VA 
medical evidence, which showed that he was unable to 
participate, and that it was in contrast to his record of 
inappropriate contact and communication with VA, to include 
contacts determined by the RO to be threatening.  The Board 
noted that the Vocational Rehabilitation Services had 
determined that it was necessary for the moving party to 
complete an extended work evaluation, and that that 
determination was in accord with pertinent VA law and 
regulations.  The Board further explained that the VA medical 
evidence that supported the moving party's claim did not 
negate the determination of the Vocational Rehabilitation 
Services staff, rather, "it supplements it."  The Board 
stated that the moving party's personal contacts with the 
Vocational Rehabilitation Services staff had been 
inappropriate, and that, "His actions only serve to show 
that such an extended work evaluation is [not] appropriate in 
this case."  The Board concluded that by refusing to 
participate in the extended work evaluation study, 
particularly after his inappropriate contacts with the 
Vocational Rehabilitation Services staff and his previous 
statements that he would participate, that he had engaged in 
behavior which had been properly characterized as non-
cooperation with VA.  Finally, to the extent that the moving 
party had argued that the Board's December 2003 Remand had 
directed the "examiner" to determine whether any additional 
development was deemed necessary, the Board noted that its 
Remand had directed that the claim should be referred to a 
vocational rehabilitation and counseling psychologist for a 
determination regarding whether the moving party has an 
employment handicap or a serious employment handicap "after 
completing any additional development deemed necessary." 
(emphasis in original).  The Board stated that this 
instruction was for the vocational rehabilitation staff, not 
the examiner, and that in compliance with the Remand of 
December 2003, the Vocational Rehabilitation staff determined 
that additional development was necessary and decided that an 
extended work evaluation needed to be completed by the moving 
party, which he failed to earlier complete.  

Analysis

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411. 38 C.F.R. § 20.1403 relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed. (1) General.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

Authority 38 U.S.C.A. §§ 501(a), 7111.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions. 38 C.F.R. § 20.1411 (a), (b).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With respect to prior final rating decisions, the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The applicable criteria governing Chapter 31 vocational 
rehabilitation at the time of February 2005 Board decision, 
have essentially remained unchanged.  Effective April 25, 
2007, VA amended its regulations contained in 38 C.F.R. 
§§ 21.50-21.52, however the amendments did not change the 
pertinent part of the regulations in regard to the moving 
party's claim.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), in pertinent part, 
a person shall be entitled to a rehabilitation program under 
the terms and conditions of this chapter if the person is a 
moving party who has a service-connected disability that is 
rated 20 percent disabling or more which was incurred or 
aggravated in service on or after September 16, 1940, and 
that he/she is determined by the Secretary to be in need of 
rehabilitation because of an employment handicap.  "Serious 
employment handicap" is defined as the significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of the 
moving party's ability to obtain or maintain employment 
consistent with his abilities, aptitudes, and interests.  38 
U.S.C.A. § 3101(7).  Pursuant to 38 C.F.R. § 21.52(c) (2005), 
a veteran has a serious employment handicap if he or she has: 
(1) a neuropsychiatric service-connected disability rated at 
30 percent or more disabling; or (2) any other service-
connected disability rated at 50 percent or more disabling.

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).  The second requirement under 38 C.F.R. § 
21.1(b) is that the services necessary for training and 
rehabilitation must be identified by VA and the moving party.  
38 C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the moving party must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3).  

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  38 C.F.R. 
§ 21.180(a).  The initial case status is "applicant" status.  
38 C.F.R. § 21.182.  Once the existence of a qualifying 
service-connected disability is established under 38 C.F.R. § 
21.40(a), an "initial evaluation" is scheduled.  38 C.F.R. § 
21.50(a).  If the veteran attends the appointment for an 
initial evaluation the veteran progresses to "evaluation and 
planning status."  38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under 38 C.F.R. § 21.40(b) 
and whether achievement of a vocational goal is feasible, and 
a plan is developed.  38 C.F.R. §§ 21.184(a)(1), 21.50.  When 
a decision concerning achievement of a vocational goal cannot 
be made during the initial evaluation, 38 C.F.R. § 21.57 
provides for an extended evaluation, and the veteran's case 
may be assigned to "extended evaluation status."  38 C.F.R. § 
21.57(a).  If the veteran completes "evaluation and planning 
status," he moves to "rehabilitation to the point of 
employability" status, from there to "employment services" 
status, and from there to "rehabilitated" status.  38 C.F.R. 
§§ 21.180, 21.190, 21.194, 21.196.

The purpose of an extended evaluation for a veteran with a 
serious employment handicap is to determine the current 
feasibility of the veteran achieving a vocational goal, when 
this decision reasonably cannot be made on the basis of 
information developed during the initial evaluation.  38 
C.F.R. § 21.57.

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53 (d).  In 
making the determination as to the feasibility of a 
vocational goal, VA must offer an initial evaluation under 
the provisions of 38 C.F.R. § 21.50.  However, where such 
determination cannot be made on the basis of information 
developed during the initial evaluation, an extended 
evaluation is required.  See 38 C.F.R. § 21.57. The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal will be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 
21.57(c)(1).

Under VA law and regulations, the veteran is required to 
cooperate in the completion of the extended evaluation for 
purposes of developing an appropriate rehabilitation plan and 
in the satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitative services under 
Chapter 31.  38 U.S.C.A. § 3111; 38 C.F.R. §§ 21.362, 21.364.

The moving party argues that the December 2003 Board Remand 
did not require that he undergo a second extended work 
evaluation.  He contends that the Board therefore incorrectly 
denied his Chapter 31 claim based on unsatisfactory 
cooperation because he chose not to do a second work 
evaluation.  The moving party also argues CUE with the 
February 2005 Board decision because he was not given an 
initial evaluation outlining scope and determination as 
required by 38 C.F.R. § 21.50.  He also argues that a work 
site was not properly set up by VA and he had to make his own 
arrangements.  He maintains that his feasibility was never 
determined and that he meets the three-prong criteria for 
feasibility.  The moving party claims that reasonable doubt 
was not applied, as he merely did not complete the last two 
weeks of his initial extended work evaluation.  

The Board finds that it was not CUE for the Board to conclude 
in February 2005 that the achievement of a vocational goal 
was not reasonably feasible for purposes of entitlement to 
vocational rehabilitation and training under Chapter 31, 
Title 38, United States Code.  At the time of the Board's 
decision, the moving party was shown to be evaluated as 100 
percent disabled due to bipolar disorder.  The SSA had 
similarly determined that he was disabled due to psychiatric 
symptoms.  The record included a great deal of evidence which 
showed that the moving party had repeatedly withdrawn his 
claim for vocational rehabilitation, that he had repeatedly 
been noted to be noncompliant both with treatment, and with 
the vocational rehabilitation process, and that he had 
repeatedly been abusive to VA staff.  He was also shown to 
have displayed threatening behavior to VA staff.  The record 
further showed that the moving party had agreed to a three-
month work evaluation, and that he was allowed to work at a 
site of his choice and with the hours of his choosing.  
However, after 60 days, he requested to change work sites 
after he complained about pain from a nonservice-connected 
knee disability.  He was then allowed to choose a different 
work site, at which he agreed to work 20 hours per week.  
However, after only 12 days, he complained that he was unable 
to continue due to a flare-up of his bipolar disorder.  He 
never completed his work evaluation.  

The Board decision of February 2005 concluded that the moving 
party did not maintain satisfactory conduct and cooperation 
as he refused to participate in an extended work evaluation.  
The Board noted that it was within the Vocational 
Rehabilitation staff's discretion to require an extended work 
evaluation to determine whether a vocational goal was 
reasonable feasible in light of the moving party's bipolar 
disorder and past history of a failed extended work 
evaluation and inappropriate contacts with VA personnel.  The 
Findings of Fact stated the moving party did not maintain 
satisfactory conduct and cooperation in developing and 
implementing his Rehabilitation Plan as he refused to 
participate in an extended work evaluation, did not 
satisfactorily conform to the procedures established by VA, 
VA was unable to assess whether the moving party's physical 
and mental conditions permitted training to begin within a 
reasonable period due to his unsatisfactory conduct and 
cooperation and feasibility was not demonstrated.  The 
Board's February 2005 decision set out the regulatory 
criteria for satisfactory conduct and cooperation and 
characterized the moving party's behavior as non-cooperation 
with VA because he refused to participate in the extended 
work evaluation study and engaged in inappropriate 
communications with the Vocational Rehabilitation Services 
staff.  The Board considered the doctrine of doubt and 
concluded the preponderance of the evidence was against the 
moving party's claim.  

The moving party has argued that there is CUE with the Board 
decision of February 2005 because VA failed to comply with 38 
C.F.R. § 21.50 and/or 38 C.F.R. § 21.57, because the medical 
evidence indicated that he was a candidate for vocational 
rehabilitation, because the Board's December 2003 Remand did 
not require a second extended work evaluation, and because he 
was not afforded reasonable doubt.  As an initial matter, to 
the extent that the moving party disagrees with the weight 
accorded the evidence of record by the Board, a disagreement 
as to how the facts were weighed or evaluated is not the type 
of situation that rises to the level of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3).  With 
regard to the medical evidence, the Board's February 2005 
decision discussed the favorable medical evidence regarding 
the moving party's ability to participate in vocational 
rehabilitation training, the Board made it clear the 
favorable medical evidence did not supersede the application 
of other relevant vocational rehabilitation regulations.  
Similarly, there is nothing in the Board's December 2003 
Remand to indicate that it intended to limit the application 
of the regulations delineating the vocational rehabilitation 
process, nor would any such interpretation be consistent with 
either a plain reading of the Remand language, or the Board's 
mandate under 38 C.F.R. § 20.101(a) (2007) ("In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs").  Rather the Remand instructions 
requested the RO to complete "any additional development 
deemed necessary."  To the extent that the moving party 
argues that his substantially completed the work evaluation 
requirement (i.e., all but the remaining last two weeks), no 
authority has been cited in support of this argument, nor 
does there appear to be any authority for such a proposition.  
Furthermore, given the moving party's history of 
noncompliance with treatment and the vocational 
rehabilitation process, his abusive and threatening behavior 
towards VA staff, and his previous multiple withdrawals of 
his claims, the Board's determination that he had not 
completed his extended work evaluation is not shown to have 
been CUE.  With regard to the moving party's argument that he 
was never afforded an initial evaluation under 38 C.F.R. 
§ 21.50, and that therefore any extended work evaluation was 
unnecessary, the regulatory scheme clearly states that, 
"When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status."  38 
C.F.R. § 21.57(a) (emphasis added).  In this case, the 
evidence showed that the RO acted in conformance with the 
applicable regulations when it requested an extended work 
evaluation.  Finally, to the extent that the moving party has 
argued that there were various deficiencies in the September 
2004 supplemental statement of the case, this document was 
issued by the RO, and therefore cannot serve as a basis to 
find CUE in the Board's decision.  An RO determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Accordingly, the moving party's arguments are 
insufficient to show that the Board's February 2005 decision 
was CUE, and do not warrant a grant of the motion.  

In summary, the moving party has failed to demonstrate that 
the February 28, 2005 Board decision misapplied, or failed to 
apply, any applicable law or VA regulation, or that the 
decision otherwise contained CUE.  The arguments of the 
moving party concerning the purported failure of the Board to 
properly apply extant law and regulations are without merit.  
The other arguments of the moving party amount to allegations 
that the Board improperly weighed the evidence of record in 
denying the claim; such allegations can never rise to the 
level of CUE.  38 C.F.R. § 20.1404.  The Board emphasizes 
that to demonstrate CUE in a Board decision, it must be clear 
that a different result would have ensued but for the claimed 
error or errors.  38 C.F.R. § 20.1403(c).  

The Board therefore finds that the February 2005 Board 
decision denying entitlement to vocational rehabilitation and 
training under Chapter 31, Title 38 United States Code, was 
not the product of CUE.  Based on the evidence that existed 
at the time of the February 2005 Board decision, the Board is 
unable to find any error in the Board's adjudication such 
that, had it not been made, the outcome of the adjudication 
would have been manifestly different.  The motion for 
revision or reversal on the basis of CUE, therefore, is 
denied.  


ORDER

The moving party's motion to revise or reverse the February 
28, 2005 Board decision denying entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38 United 
States Code, is denied.


                       
____________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



